                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JENNIFER LEA VERA,                         :
     Plaintiff,                            :      CIVIL ACTION
                                           :
       v.                                  :
                                           :
COMMISSIONER OF THE SOCIAL                 :      No. 18-3781
SECURITY ADMINISTRATION,                   :
     Defendant.                            :

                                ORDER AND JUDGMENT

       AND NOW, this day of April, 2019, upon consideration of Plaintiff Jennifer Vera’s

Brief in Support of her Request for Review (doc. 14) and the Commissioner’s Response (doc.

15), it is ORDERED:

   1. Plaintiff’s Request for Review is DENIED;

   2. JUDGMENT is entered in favor of the Commissioner and against Plaintiff; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                   BY THE COURT:


                                                   _/s/ Timothy R. Rice_________________
                                                   TIMOTHY R. RICE
                                                   U.S. MAGISTRATE JUDGE
